GUARANTY AGREEMENT

 
THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of September 28, 2007, by
and between PATIENT PAYMENT SOLUTIONS, INC., a Florida corporation (“Debtor”),
and VICIS CAPITAL MASTER FUND (“Vicis”), a series of the Vicis Capital Master
Trust, a trust formed under the laws of the Cayman Islands.
 
RECITALS
 
A. Debtor is either a direct or an indirect wholly-owned subsidiary of MDwerks,
Inc., a Delaware corporation (“Issuer”).
 
B. Pursuant to a Securities Purchase Agreement of even date herewith by and
between Vicis and Issuer (as amended or modified from time to time, the
“Securities Purchase Agreement”), Issuer has issued to Vicis and Vicis has
purchased from Issuer $2,000,000 in shares of the Issuer’s Series B Convertible
Preferred Stock, par value $.001 per share (the “Preferred Shares”).
 
C. It is a condition precedent to Vicis’s acquisition of the Preferred Shares
that Guarantor execute and deliver to Vicis a guaranty in the form hereof. This
is the Guaranty Agreement referred to in the Securities Purchase Agreement.
 
AGREEMENTS
 
In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees with Vicis as follows:
 
ARTICLE I
DEFINITIONS
 
When used in this Guaranty, capitalized terms shall have the meanings specified
in the Securities Purchase Agreement, the preamble, the recitals and as follows:
 
Event of Default. “Event of Default” shall have the meaning specified in the
Securities Purchase Agreement.
 
Guaranty. “Guaranty” shall mean this Guaranty, as the same shall be amended from
time to time in accordance with the terms hereof.
 
Law. “Law” shall mean any federal, state, local or other law, rule, regulation
or governmental requirement of any kind, and the rules, regulations,
interpretations and orders promulgated thereunder.
 
Obligations. “Obligations” shall mean (a) the redemption of, and payment of
dividends on, the Preferred Shares, and any renewal, extension or refinancing
thereof; and (b) all debts, liabilities, obligations, covenants and agreements
of Issuer and Debtor contained in the Transaction Documents.
 

--------------------------------------------------------------------------------


 
Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.
 
ARTICLE II
THE GUARANTY
 
2.1 The Guaranty. Guarantor, for itself, its successors and assigns, hereby
unconditionally and absolutely guarantees to Vicis the full and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of each of the Obligations. This is a guaranty of payment and
performance and not of collection.
 
2.2 Waivers and Consents.
 
(a) Guarantor acknowledges that the obligations undertaken herein involve the
guaranty of obligations of a Person other than Guarantor and, in full
recognition of that fact, Guarantor consents and agrees that Vicis may, to the
extent permitted under the Transaction Documents, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (i) supplement, modify, amend, extend, renew,
accelerate or otherwise change the time for payment or the other terms of the
Obligations or any part thereof, including without limitation any decrease of
the principal amount thereof or the rate(s) of interest thereon; (ii)
supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof, or any
of the Transaction Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder; (iii) accept new or additional instruments, documents or agreements
in exchange for or relative to any of the Transaction Documents or the
Obligations or any part thereof; (iv) accept partial payments on the
Obligations; (v) receive and hold additional security or guaranties for the
Obligations or any part thereof; (vi) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Vicis in its sole and absolute discretion may
determine; (vii) release any Person from any personal liability with respect to
the Obligations or any part thereof; (viii) settle, release on terms
satisfactory to Vicis or by operation of applicable Law or otherwise, liquidate
or enforce any Obligations and any security or guaranty in any manner, consent
to the transfer of any security and bid and purchase at any sale; and/or (ix)
consent to the merger, change or any other restructuring or termination of the
corporate existence of Issuer or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations.
 
(b) Upon the occurrence and during the continuance of any Event of Default,
Vicis may enforce this Guaranty independently of any other remedy, guaranty or
security Vicis at any time may have or hold in connection with the Obligations,
and it shall not be necessary for Vicis to marshal assets in favor of Issuer,
any other guarantor of the Obligations or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Guarantor expressly waives any right to require Vicis, upon the
occurrence and during the continuance of an Event of Default, to marshal assets
in favor of Issuer or any other Person or to proceed against Issuer or any other
guarantor of the Obligations or any collateral provided by any Person, and
agrees that Vicis may proceed against any obligor and/or the collateral in such
order as it shall determine in its sole and absolute discretion. Vicis may file
a separate action or actions against Guarantor, whether action is brought or
prosecuted with respect to any security or against any other Person, or whether
any other Person is joined in any such action or actions. Guarantor agrees that
Vicis and Issuer may deal with each other in connection with the Obligations or
otherwise, or alter any contracts or agreements now or hereafter existing
between them, in any manner whatsoever, all without in any way altering or
affecting the security of this Guaranty.
 
-2-

--------------------------------------------------------------------------------


 
(c) The rights of Vicis hereunder shall be reinstated and revived, and the
enforceability of this Guaranty shall continue, with respect to any amount at
any time paid on account of the Obligations which thereafter shall be required
to be restored or returned by Vicis upon the bankruptcy, insolvency or
reorganization of any Person, all as though such amount had not been paid. The
rights of Vicis created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Issuer or any other guarantor of the
Obligations and whether or not Issuer or any other guarantor of the Obligations
shall have any personal liability with respect thereto.
 
(d) To the extent permitted by applicable law, Guarantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of: (i) any
disability or other defense of Issuer or any other guarantor for the Obligations
with respect to the Obligations (other than full payment and performance of all
of the Obligations); (ii) the unenforceability or invalidity of any security for
or guaranty of the Obligations or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations; (iii) the
cessation for any cause whatsoever of the liability of Issuer or any other
guarantor of the Obligations (other than by reason of the full payment and
performance of all Obligations); (iv) any failure of Vicis to marshal assets in
favor of Issuer or any other Person; (v) any failure of Vicis to give notice of
sale or other disposition of collateral to Issuer or any other Person liable for
the Obligations or any defect in any notice that may be given in connection with
any sale or disposition of collateral; (vi) any failure of Vicis to comply with
applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Obligation, including, without limitation,
any failure of Vicis to conduct a commercially reasonable sale or other
disposition of any collateral or other security for any Obligation; (vii) any
act or omission of Vicis or others that directly or indirectly results in or
aids the discharge or release of Issuer or any other guarantor of the
Obligations, or of any security or guaranty therefor by operation of Law or
otherwise; (viii) any failure of Vicis to file or enforce a claim in any
bankruptcy or other proceeding with respect to any Person; (ix) the election by
Vicis, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code; (x)
any extension of credit or the grant of any lien under Section 364 of the United
States Bankruptcy Code; (xi) any use of collateral under Section 363 of the
United States Bankruptcy Code; (xii) any agreement or stipulation with respect
to the provision of adequate protection in any bankruptcy proceeding of any
Person; (xiii) the avoidance of any lien or security interest in favor of Vicis
for any reason; (xiv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xv) any action taken by Vicis that
is authorized by this Section or any other provision of any Transaction
Document. Until all of the Obligations have been paid in full, Guarantor
expressly waives all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.
 
-3-

--------------------------------------------------------------------------------


 
2.3 Condition of Issuer. Guarantor represents and warrants to Vicis that it has
established adequate means of obtaining from Issuer, on a continuing basis,
financial and other information pertaining to the business, operations and
condition (financial and otherwise) of Issuer and its assets and properties.
Guarantor hereby expressly waives and relinquishes any duty on the part of Vicis
(should any such duty exist) to disclose to Guarantor any matter, fact or thing
related to the business, operations or condition (financial or otherwise) of
Issuer or its assets or properties, whether now known or hereafter known by
Vicis during the life of this Guaranty. With respect to any of the Obligations,
Vicis need not inquire into the powers of Issuer or agents acting or purporting
to act on its behalf, and all Obligations made or created in good faith reliance
upon the professed exercise of such powers shall be guaranteed hereby.
 
2.4 Continuing Guaranty. This is a continuing guaranty and shall remain in full
force and effect as to all of the Obligations until all amounts owing by Issuer
to Vicis on the Obligations shall have been paid in full.
 
2.5 Subrogation; Subordination. Guarantor expressly subordinates and postpones
any claim for reimbursement, contribution, indemnity or subrogation which
Guarantor may have against Issuer as a guarantor of the Obligations and any
other legal or equitable claim against Issuer arising out of the payment of the
Obligations by Guarantor or from the proceeds of any collateral for this
Guaranty, until all amounts owing to Vicis under the Obligations shall have been
paid in full. In furtherance, and not in limitation, of the foregoing waiver,
until all amounts owing to Vicis under the Obligations shall have been paid in
full, Guarantor hereby agrees that no payment by Guarantor pursuant to this
Guaranty shall constitute Guarantor a creditor of Issuer. Until all amounts
owing to Vicis under the Obligations shall have been paid in full, Guarantor
shall not seek any reimbursement from Issuer in respect of payments made by
Guarantor in connection with this Guaranty, or in respect of amounts realized by
Vicis in connection with any collateral for the Obligations, and Guarantor
expressly subordinates and postpones any right to enforce any remedy that Vicis
now has or hereafter may have against any other Person and waives the benefit
of, or any right to participate in, any collateral now or hereafter held by
Vicis. No claim which any Guarantor may have against any other guarantor of any
of the Obligations or against Issuer, to the extent not subordinated and
postponed pursuant to this Section, shall be enforced nor any payment accepted
until the Obligations are paid in full.
 
-4-

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GUARANTOR
 
Guarantor hereby represents and warrants to Vicis as follows:
 
3.1 Authorization. Guarantor is a corporation duly and validly organized and
existing under the laws of the State of Florida, has the corporate power to own
its owned assets and properties and to carry on its business, and is duly
licensed or qualified to do business in all jurisdictions in which failure to do
so would have a material adverse effect on its business or financial condition.
The making, execution, delivery and performance of this Guaranty, and compliance
with its terms, have been duly authorized by all necessary corporate action of
Guarantor.
 
3.2 Enforceability. This Guaranty is the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
3.3 Absence of Conflicting Obligations. The making, execution, delivery and
performance of this Guaranty, and compliance with its terms, do not violate any
existing provision of Law; the articles of incorporation or bylaws of Guarantor;
or any material agreement or instrument to which Guarantor is a party or by
which it or any of its assets is bound.
 
3.4 Consideration for Guaranty. Guarantor acknowledges and agrees with Vicis
that but for the execution and delivery of this Guaranty by Guarantor, Vicis
would not have acquired the Preferred Shares. Guarantor acknowledges and agrees
that the proceeds of the sale of the Preferred Shares will result in significant
benefit to Guarantor, which is either a direct or an indirect wholly-owned
subsidiary of Issuer and or intended beneficiary of such proceeds.
 
ARTICLE IV
COVENANTS OF THE GUARANTOR
 
4.1 Actions by Guarantor. Guarantor shall not take or permit any act, or omit to
take any act, that would: (a) cause Issuer to breach any of the Obligations; (b)
intentionally impair the ability of Issuer to perform any of the Obligations; or
(c) cause an Event of Default under the Securities Purchase Agreement.
 
4.2 Reporting Requirements. To the extent not disclosed by Issuer in reports
required to be filed with the Commission pursuant to the Exchange Act, Guarantor
shall furnish, or cause to be furnished, to Vicis such information respecting
the business, assets and financial condition of Guarantor as Vicis may
reasonably request in writing.
 
-5-

--------------------------------------------------------------------------------


 
ARTICLE V
MISCELLANEOUS
 
5.1 Expenses and Attorneys’ Fees. Guarantor shall pay all reasonable fees and
expenses incurred by Vicis, including the reasonable, documented fees of
counsel, in connection with the protection or enforcement of its rights under
this Guaranty, including without limitation the protection and enforcement of
such rights in any bankruptcy, reorganization or insolvency proceeding involving
Issuer or Guarantor, both before and after judgment.
 
5.2 Revocation. This is a continuing guaranty and shall remain in full force and
effect until Vicis receives written notice of revocation signed by Guarantor.
Upon revocation by written notice, this Guaranty shall continue in full force
and effect as to all Obligations contracted for or incurred before revocation,
and as to them Vicis shall have the rights provided by this Guaranty as if no
revocation had occurred. Any renewal, extension, or increase in the interest
rate(s) of any such Obligation, whether made before or after revocation, shall
constitute an Obligation contracted for or incurred before revocation.
Obligations contracted for or incurred before revocation shall also include
credit extended after revocation pursuant to commitments made before revocation.
 
5.3 Assignability; Successors. Guarantor’s rights and liabilities under this
Guaranty are not assignable or delegable, in whole or in part, without the prior
written consent of Vicis. The provisions of this Guaranty shall be binding upon
Guarantor, its successors and permitted assigns and shall inure to the benefit
of Vicis, its successors and assigns.
 
5.4 Survival; Termination. All agreements, representations and warranties made
herein or in any document delivered pursuant to this Guaranty shall survive the
execution and delivery of this Guaranty and the delivery of any such document.
This Guaranty automatically shall terminate upon the satisfaction of the
Obligations, whether by Issuer, Guarantor or any other Person, and thereafter
Guarantor shall have no further liability or obligations hereunder. Upon the
termination of this Guaranty, Vicis shall execute and deliver to Guarantor an
acknowledgment of the termination of this Guaranty and a release of Guarantor
from all claims of any nature arising under this Guaranty.
 
5.5 Governing Law. This Guaranty and the documents issued pursuant to this
Guaranty shall be governed by, and construed and interpreted in accordance with,
the Laws of the State of New York applicable to contracts made and wholly
performed within such state.
 
5.6 Execution; Headings. This Guaranty may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. The article and section headings in this Guaranty are
inserted for convenience of reference only and shall not constitute a part
hereof.
 
-6-

--------------------------------------------------------------------------------


 
5.7 Notices. All notices, requests and demands to or upon Vicis or Guarantor (to
be delivered care of Issuer) shall be delivered in the manner set forth in
Section 12.6 of the Securities Purchase Agreement.
 
5.8 Amendment. No amendment of this Guaranty shall be effective unless in
writing and signed by Guarantor and Vicis.
 
5.9 Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.
 
5.10 Taxes. If any transfer or documentary taxes, assessments or charges levied
by any governmental authority shall be payable by reason of the execution,
delivery or recording of this Guaranty, Guarantor shall pay all such taxes,
assessments and charges, including interest and penalties, and hereby
indemnifies Vicis against any liability therefor.
 
5.11 WAIVER OF RIGHT TO JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE UNDER THIS
GUARANTY.
 
5.12 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.
 
(a) EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
THE STATE AND COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS GUARANTY. EACH OF THE PARTIES TO THIS GUARANTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(b) EACH OF THE PARTIES TO THIS GUARANTY HEREBY CONSENTS TO SERVICE OF PROCESS
BY NOTICE IN THE MANNER SPECIFIED IN SECTION 12.6 OF THE SECURITIES PURCHASE
AGREEMENT AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION SUCH PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH
MANNER..



(signature page follows)


-7-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the undersigned has executed this Guaranty as of the day and
year first above written.

        PATIENT PAYMENT SOLUTIONS, INC.  
   
   
  By:   /s/ Howard B. Katz   

--------------------------------------------------------------------------------

Name: Howard B. Katz   Title: Chief Executive Officer

 
Signature Page to Guaranty




--------------------------------------------------------------------------------



ACCEPTANCE BY VICIS
 
This Guaranty Agreement is accepted by Vicis Capital Master Fund.

        VICIS CAPITAL MASTER FUND         By: Vicis Capital LLC  
   
   
  By:   /s/ Keith W. Hughes  

--------------------------------------------------------------------------------

Name: Keith W. Hughes   Title: Chief Financial Officer

 
Acceptance Page to Guaranty
 

--------------------------------------------------------------------------------

